      case 1:1!:l-cv-llL'.tsts-KMK-Pt:LJ     uocument    4o     Hied   o //U':J/'2.1   Page 1 ot 1




Jackson Lewis                                                 Jackson Lewis P.C.
                                                              44 South Broadway, 14th Floor
                                                              White Plains NY 10601
                                                              (914) 872-8060 Main

               MEMO ENDORSED                                  (914) 946-1216 Fax
                                                              jacksonlewis.com




July 9, 2021

VIAECF
The Honorable Kenneth M. Karas
U.S. District Judge
Southern District of New York
3 00 Quarropas Street
White Plains, NY 10601

Re:    Dr. Shardul Koppar v. Orange Regional Medical Center, Greater Hudson Valley
       Health Systems, Inc. a/k/a Garnet Health, Dr. Aamir Gilani, Dr. Samer El Zarif, and
       Dr. Sajid Mir
       Case No. 7:19-cv-11288-KMK

Dear Judge Karas:

We represent the Defendants in the above-captioned matter. In accordance with the Order dated
May 25, 2021 , we submit this letter jointly with Plaintiffs counsel to advise that the parties have
completed fact discovery and that no new information has come to light since the May 25 , 202 1
conference that would change Defendants' request to move for summary judgment. Accordingly,
the parties respectfully request the Court' s approval of the following briefing schedule : (1 )
Defendants will file their motion on or before August 26, 2021; (2) Plaintiff will file any opposition
on or before September 24, 2021 ; and (3) Defendants will file any reply on or before October 14,
2021. The parties respectfully request the opportunity to revise this proposed briefing schedule to
address any concerns the Court may have with respect to the proposed dates.

Thank you for your consideration of this request.

Respectfully submitted,

 d-r~,
                                                     The summary judgment briefing
                                                     schedule is approved .

                                                     So Ordered.

Joseph A. Saccomano, Jr.
(914) 872-6903
Joseph. saccomano@jacksonlewis.com
                                                    ~.ef~
                                                     19121
Jackson Lewis P.C.

cc:     All Counsel (via ECF)
